WESTERFIELD, J.
This is a suit for damages for personal injuries growing out of an automobile collision. Plaintiff, was a passenger in an automobile driven by his brother. Defendant, the owner of an automobile operated for hire, and driven, at the time of the accident, by his employee. The judge, a quo, allowed damages in the sum of $250.00.
The record convinces us that the driver of the automobile, in which plaintiff was a passenger, was without fault. He was proceeding slowly on the right side of the road, where he should have been, and, was suddenly and violently struck by defendant’s automobile. There is evidence in the record to the effect that the driver of defendant’s car excused himself for his admitted carelessness, by saying that, he had been driving continuously for forty-eight hours. The driver denied this alleged statement on the witness stand, but admitted he had had but little rest during that period. However this may be, there is no doubt of defendant’s negligence, for he should have kept to the right of the road and avoided the collision.
The judgment appealed from awarded plaintiff $250.00. His injuries consisted of a cut on the left side of his face which produced a scar, described by the trial judge as being four inches in length. We do not regard this injury as trivial and it was certainly painful, however, we are not disposed to disturb the judgment.
For the reasons assigned the judgment appealed from is affirmed.